DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 16-30 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 16, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westman in view of Rajko et al, US 2010/0011004 hereafter Rajko in view of Duan, US 2007/0243876 hereafter Duan and further in view of LI et al, US 2016/0156678 hereafter LI. 

As for claim 16, Westman discloses:
A method, comprising: 
receiving, by a first service-call session control function (S-CSCF) device, a terminated service request sent by an interrogating-call session control function (I-CSCF) device (Westman, [0039], Receiving, by the S-CSCF, a SIP request sent by the I-CSCF), 
determining, by the first S-CSCF device, an address of a proxy-call session control function (P-CSCF) device that corresponds to the terminated service information and the identity of the terminated UE (Westman, [0049], Knowing/determining, by the S-CSCF, the P-CSCF that corresponds to the UE), wherein different P-CSCF devices in least two proxy- call session control function (P-CSCF) devices (Westman, Fig. 4, 434, 448, [0047], [0049], The P-CSCFs 434 & 448) correspond to different services of the (Westman, [0027], [0047], [0049], The P-CSCF accepts requests and services them internally or forwards them); and 
sending, by the first S-CSCF device, the terminated service request to the P-CSCF device (Westman, [0039], Forwarding, by the S-CSCF, the request to the P-CSCF).

Westman does not explicitly disclose wherein the terminated service request carries terminated service information.

However, Rajko discloses wherein the terminated service request carries terminated service information (Rajko, [0039], The terminating SIP request that contains the service profile identifier).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Westman with wherein the terminated service request carries terminated service information as disclosed by Rajko to provide optimized service identification (Rajko, [0016]). 

The combination of Westman and Rajko does not explicitly disclose the request carries an identity of terminated user equipment (UE).

However, Duan discloses the request carries an identity of terminated user equipment (UE) (Duan, [0096], The MESSAGE request includes a subscriber identifier).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Westman and Rajko with the request carries an identity of terminated user equipment (UE) as taught by Duan to provide improved messaging (Duan, [0067]). 

Westman discloses at least two proxy- call session control function (P-CSCF) devices (Westman, Fig. 4, 434, 448, [0047], [0049], The P-CSCFs 434 & 448). The combination of Westman, Rajko and Duan does not explicitly disclose the terminated UE registers to each of at least two proxy- call session control function (P-CSCF) devices, an address first P-CSCF device that is in the at least two P-CSCF devices. 

LI discloses the terminated UE registers to each of at least two proxy- call session control function (P-CSCF) devices (LI, [0086], [0214], The UE registers with a first P-CSCF and a second P-CSCF), an address first P-CSCF device that is in the at least two P-CSCF devices (LI, [0086], [0214], The IP addresses of a first P-CSCF and a second P-CSCF). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Westman, Rajko and Duan with  the terminated UE registers to each of at least two proxy- call session control function (P-CSCF) devices, an address first P-CSCF device that is in the at least two P-CSCF devices as taught by LI to provide improved recovery by redundancy of the P-CSCF devices (LI, [0007]). 

As for claim 22, Westman discloses:
A system, comprising: 
a first service-call session control function (S-CSCF) device (Westman, Fig. 4, Fig. 5, The S-CSCF); 
an interrogating-call session control function (I-CSCF) device (Westman, Fig. 4, Fig. 5, The I-CSCF); and 
a proxy-call session control function (P-CSCF) device (Westman,, Fig. 4, Fig. 5, The P-CSCF); 
wherein the first S-CSCF device is configured to: 
receive a terminated service request sent by an interrogating-call session control function (I-CSCF) device (Westman, [0039], Receiving, by the S-CSCF, a SIP request sent by the I-CSCF), 
determine an address of a proxy-call session control function (P-CSCF) device that corresponds to the terminated service information and the identity of the terminated UE (Westman, [0049], Knowing/determining, by the S-CSCF, the P-CSCF that corresponds to the UE), wherein different P-CSCF devices in least two proxy- call session control function (P-CSCF) devices (Westman, Fig. 4, 434, 448, [0047], [0049], The P-CSCFs 434 & 448) correspond to different services of the terminated UE (Westman, [0027], The P-CSCF accepts requests and services them internally or forwards them); and 
send the terminated service request to the P-CSCF device (Westman, [0039], Forwarding, by the S-CSCF, the request to the P-CSCF).



However, Rajko discloses wherein the terminated service request carries terminated service information (Rajko, [0039], The terminating SIP request that contains the service profile identifier).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Westman with wherein the terminated service request carries terminated service information as disclosed by Rajko to provide optimized service identification (Rajko, [0016]). 

The combination of Westman and Rajko does not explicitly disclose the request carries an identity of terminated user equipment (UE).

However, Duan discloses the request carries an identity of terminated user equipment (UE) (Duan, [0096], The MESSAGE request includes a subscriber identifier).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Westman and Rajko with the request carries an identity of terminated user equipment (UE) as taught by Duan to provide improved messaging (Duan, [0067]).
Westman discloses at least two proxy- call session control function (P-CSCF) devices (Westman, Fig. 4, 434, 448, [0047], [0049], The P-CSCFs 434 & 448). The combination of Westman, Rajko and Duan does not explicitly disclose the terminated UE registers to each of at least two proxy- call session control function (P-CSCF) devices, an address first P-CSCF device that is in the at least two P-CSCF devices. 

LI discloses the terminated UE registers to each of at least two proxy- call session control function (P-CSCF) devices (LI, [0086], [0214], The UE registers with a first P-CSCF and a second P-CSCF), an address first P-CSCF device that is in the at least two P-CSCF devices (LI, [0086], [0214], The IP addresses of a first P-CSCF and a second P-CSCF). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Westman, Rajko and Duan with  the terminated UE registers to each of at least two proxy- call session control function (P-CSCF) devices, an address first P-CSCF device that is in the at least two P-CSCF devices as taught by LI to provide improved recovery by redundancy of the P-CSCF devices (LI, [0007]). 

claim 26, Westman discloses:
An apparatus (Westman, Fig. 6, 61, 62, [0057], The processing means 61 and memory 62), comprising: a non-transitory memory; and a processor coupled with the non-transitory memory, wherein the non-transitory memory stores program instruction, when the program instruction is processed by the processor, the apparatus is caused to: 
receive a terminated service request sent by an interrogating-call session control function (I-CSCF) device (Westman, [0039], Receiving, by the S-CSCF, a SIP request sent by the I-CSCF), 
determine an address of a proxy-call session control function (P-CSCF) device that corresponds to the terminated service information and the identity of the terminated UE (Westman, [0049], Knowing/determining, by the S-CSCF, the P-CSCF that corresponds to the UE), wherein different P-CSCF devices in least two proxy- call session control function (P-CSCF) devices (Westman, Fig. 4, 434, 448, [0047], [0049], The P-CSCFs 434 & 448) correspond to different services of the terminated UE (Westman, [0027], The P-CSCF accepts requests and services them internally or forwards them); and 
send the terminated service request to the P-CSCF device (Westman, [0039], Forwarding, by the S-CSCF, the request to the P-CSCF).

Westman does not explicitly disclose wherein the terminated service request carries terminated service information.

However, Rajko discloses wherein the terminated service request carries terminated service information (Rajko, [0039], The terminating SIP request that contains the service profile identifier).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Westman with wherein the terminated service request carries terminated service information as disclosed by Rajko to provide optimized service identification (Rajko, [0016]). 

The combination of Westman and Rajko does not explicitly disclose the request carries an identity of terminated user equipment (UE).

However, Duan discloses the request carries an identity of terminated user equipment (UE) (Duan, [0096], The MESSAGE request includes a subscriber identifier).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Westman and Rajko with the request carries an identity of terminated user equipment (UE) as taught by Duan to provide improved messaging (Duan, [0067]). 

Westman discloses at least two proxy- call session control function (P-CSCF) devices (Westman, Fig. 4, 434, 448, [0047], [0049], The P-CSCFs 434 & 448). The combination of Westman, Rajko and Duan does not explicitly disclose the terminated UE registers to each of at least two proxy- call session control function (P-CSCF) devices, an address first P-CSCF device that is in the at least two P-CSCF devices. 

LI discloses the terminated UE registers to each of at least two proxy- call session control function (P-CSCF) devices (LI, [0086], [0214], The UE registers with a first P-CSCF and a second P-CSCF), an address first P-CSCF device that is in the at least two P-CSCF devices (LI, [0086], [0214], The IP addresses of a first P-CSCF and a second P-CSCF). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Westman, Rajko and Duan with  the terminated UE registers to each of at least two proxy- call session control function (P-CSCF) devices, an address first P-CSCF device that is in the at least two P-CSCF devices as taught by LI to provide improved recovery by redundancy of the P-CSCF devices (LI, [0007]). 

Allowable Subject Matter

3.	Claims 17-21, 23-25 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lu et al, US 20140334480 paragraph [0015] discloses the service-call session control functions are to use a second list identifying the plurality of proxy-call session control functions to process calls terminating at the non-registering endpoint until an updated second list of proxy-call session control functions is provided by a home subscriber server.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469